Citation Nr: 0910124	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative degenerative arthritis of the left knee. 
 
2.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1993 to March 
1994. 
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 Regional Office (RO) 
rating decision that, in pertinent part, denied an increase 
in a 10 percent rating for the Veteran's service-connected 
left knee disability (recharacterized as degenerative 
arthritis of the left knee, status post arthroscopic 
surgery). 
 
A June 2005 RO decision increased the rating for the 
Veteran's service-connected degenerative arthritis of the 
left knee, status post arthroscopic surgery, from 10 percent 
to 20 percent, and granted a separate 10 percent rating for 
left knee instability, effective April 28, 2005.  However, as 
those grants do not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2006, the Veteran testified at a Board hearing.  
The transcript of this testimony is of record. 

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in January 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 
 
The Board notes that at the September 2006 Board hearing, the 
Veteran's representative raised the issue of entitlement to 
service connection for hypertension, claimed as secondary to 
the Veteran's service-connected right and left knee 
disabilities.  That issue is not before the Board at this 
time and is again referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The Veteran's left knee condition results in complaints 
of pain and mild limitation of motion, but without functional 
loss comparable to limitation of motion of the leg to 45 
degrees on flexion or to 10 degrees on extension. 

2.  Objective findings of instability were noted in April 
2005, although moderate instability or subluxation has not 
been objectively demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative arthritis of the left knee with mild 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for instability and subluxation of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a November 2003 letter, issued prior to the 
decision on appeal, and in a February 2007 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The letters advised the Veteran to 
submit or ask VA to obtain medical evidence detailing 
clinical findings and to submit lay statements from witnesses 
describing his symptoms.  The letters also indicated that the 
Veteran should submit his own statement completely describing 
his symptoms, their frequency and severity, and any 
additional disablement his condition causes.  A June 2006 
letter informed the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms has on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter further notified the Veteran of the evidence needed to 
establish an effective date.  The claim was last 
readjudicated in October 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
private medical records, VA examination reports, and hearing 
testimony.  

In this regard, the Veteran provided information concerning 
the impact of his disability on his daily functioning to the 
VA examiners, while receiving VA treatment for his disability 
and during Board hearing testimony.  Further, the Veteran was 
provided with the applicable rating schedule criteria in the 
February 2005 statement of the case.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was provided with the 
relevant rating criteria in the February 2005 statement of 
the case.  The Board notes that the Veteran described the 
impact of his disability on his daily life, and his current 
symptomatology to VA examiners and during his hearing.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881; see also Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Veteran testified during his September 2006 hearing that 
he had constant pain from his left knee; his knee pain 
interfered with his activities of daily living to include 
household chores and playing with his child; he had changed 
jobs due to his constant knee pain; and his knee gives out 
without warning on a regular basis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's claim for an increased rating was received in 
October 2003.  However, the Veteran received a 100 percent 
convalescent rating September 29, 2003 through November 20, 
2003.  The Veteran's left knee condition is rated at 20 
percent for degenerative arthritis of the left knee, status 
post arthroscopic surgery with limited range of motion under 
38 C.F.R. § 4.71a Diagnostic Code 5010 from December 1, 2003, 
with a separate 10 percent for instability under Diagnostic 
Code 5257 from April 28, 2005.

Under Diagnostic Code 5257, the following evaluations are 
assignable for recurrent subluxation or lateral instability 
of the knee: 30 percent for severe, 20 percent for moderate 
and 10 percent for slight.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, the following evaluations are 
assignable for limitation of leg flexion: 30 percent for 
flexion limited to 15 degrees, 20 percent for flexion limited 
to 30 degrees, and 10 percent for flexion limited to 45 
degrees. Flexion limited to 60 degrees warrants a 0 percent 
evaluation.

Under Diagnostic Code 5261, the following evaluations are 
assignable for limitation of leg extension: 50 percent for 
extension limited to 45 degrees, 40 percent for extension 
limited to 30 degrees, 30 percent for extension limited to 20 
degrees, 20 percent for extension limited to 15 degrees, and 
10 percent for extension limited to 10 degrees.  Extension 
limited to 5 degrees warrants a 0 percent evaluation.

Turning to the evidence, treatment records from Dr. C dated 
from July to September 2003 indicate that the physician 
advised surgery on the Veteran's left knee due to internal 
derangement with a suspected meniscal tear, even though an 
MRI report dated August 2003 indicates that the Veteran's 
left knee was within normal limits.  The examiner indicated 
during July 2003 that the Veteran had full range of motion of 
his knee; no instability with varus or valgus stress but 
significant pain with valgus stress; no atrophy; no effusion; 
and pain at the medial femoral condyle and medial femoral 
trochlear groove with additional tenderness to palpitation.  
A September 2003 examination indicated that the Veteran's 
left knee was unchanged from before; however, the examiner 
also indicated that he had limited range of motion and 
minimal joint effusion.  

Treatment records from Dr. C indicate that the Veteran had 
operative arthroscopy on his left knee during September 2003.  
During the operation, Dr. C noted that the Veteran had a flap 
tear of the posterior horn of the lateral meniscus and early 
degenerative changes of the lateral femoral condyle.  Dr. C 
performed a partial lateral meniscectomy on the Veteran.  
Treatment records dated October 2003 until February 2004 
indicate that the Veteran underwent physical therapy with 
slow progress.  Range of motion was noted as being full 
during November 2003.  The Veteran reported that his knee 
started bothering him again with popping during February 2004 
but on objective examination the Veteran had good range of 
motion with minimal swelling.  A February 2004 MRI reports 
normal findings of the Veteran's left knee.

The Veteran was afforded a VA examination during December 
2003.  The examiner indicated that the Veteran had undergone 
arthroscopic surgery during September 2003.  The Veteran 
reported that pain in his knee was problematic during his 
work as a cook due to the demands of standing for long 
periods.  The Veteran reported that he had swelling of his 
left knee and periods of locking and giving way, with 
stiffness which was worse in the morning.  The Veteran 
additionally reported periods of flare-ups once or twice a 
day for which he used ice packs and over-the-counter 
medication.  On objective examination, the examiner reported 
that the Veteran could walk tip toe and heel and had no 
swelling or evidence of muscle loss.  He had mild crepitation 
with movement and pain with manipulation of the knee in the 
medial and lateral aspect.  The circumference of both knee 
joints was equal.  Range of motion was reported as 0 to 100 
degrees, with pain from 100 to 110 degrees.  The examiner 
noted that the Veteran's range of motion was unchanged after 
a few minutes of exercise which included partial squatting.  
The examiner indicated there was no evidence of instability 
and the varus valgus test, Lachman's test, drawers test, and 
McMurray's test were all normal.  Clinical testing included 
an x-ray of the left knee which reported early degenerative 
arthritis.  The diagnosis was degenerative arthritis of the 
left knee with limited range of motion.

An April 2004 note from Dr. C indicates that the Veteran's 
range of motion was 0 to 125 degrees in his left knee. 

The Veteran was given an additional VA examination during 
April 2005.  He complained of constant pain in his left knee; 
swelling; stiffness; locking; popping; fatigability; lack of 
endurance; locking after 45 minutes of sitting; not being 
able to run, climb or descend steps; daily flare-ups; and 
giving out 3 to 4 times per week.  However, the Veteran 
reported he had not lost time from work due to the knee.  The 
examiner reported no joint effusion.  There was joint line 
tenderness, but he had normal anterior drawer, Lachman's and 
McMurray's tests.  The examiner reported that the Veteran's 
valgus test was over 6 mm of laxity on the lateral 
instability.  Range of motion was reported as 0-90 degrees 
without pain and 0-90 degrees after exercise with mild pain.  
The examiner reported marked crepitance with passive range of 
motion and repetitive range of motion caused fatigability.  
The Veteran's reflexes were 2/4, reactive and equal 
throughout; sensation was 5/5 and intact in all extremities; 
and strength was adequate at 4/5 in all extremities.  An x-
ray indicated that the Veteran had a normal left knee with no 
degenerative changes.  The examiner diagnosed the Veteran 
with chronic strain, left knee with mild limitation in range 
of motion, fatigability, stiffness and pain - symptomatic.  

Private medical records from Dr. C from February 2004 until 
September 2006 indicate the Veteran received further 
treatment for his left knee.  A February 2004 report 
indicates the Veteran had no swelling and good range of 
motion and that Dr. C said that he could not explain the 
Veteran's symptoms.  From February 2004 to April 2004, the 
Veteran had a series of Supartz injections with no 
improvement in his condition.  Range of motion during this 
time period was noted as 0 to 120 degrees.  The Veteran was 
seen again during August 2006 after an injury at work.  The 
examiner indicated that the Veteran had full extension but 
only flexion to about 90 degrees.  There was no joint line 
tenderness.  An August 2006 MRI of the left knee was within 
normal limits.

A July 2006 emergency room note from City Hospital indicates 
that the Veteran had hyperextended his knee.  The examiner 
indicated that the left knee films were negative and that an 
examination revealed no deformity, a small effusion, and 
diminished range of motion due to pain.  There was also some 
soreness along the lateral leg into the hip.  The impression 
was left knee injury, cannot rule out internal derangement.  

VA treatment records dated August 2006 indicate that the 
Veteran was seen due to the hyperextension of his left knee 
during July 2006.  Additionally, the Veteran received 
treatment and physical therapy for his left knee during 2008 
for complaints of pain and reported that he had to pop his 
knee back into place on occasion.  More specifically, a March 
2008 treatment record indicates that the Veteran's range of 
motion was 0 to 140 degrees and that the Veteran had an 
exaggerated pain expression.  A March 2008 physical therapy 
treatment note indicates that the Veteran used a cane but 
that sometimes his knee felt as though it would hyperextend 
or buckle; however, he reported he had not fallen.  
Diagnostic tests were negative except for patellar 
apprehension which was very tender.  The examiner indicated 
that activities of daily living were not a problem.  Range of 
motion in the left knee was noted at 2 to 100 degrees with 
strength noted as four out of five.  The Veteran was given 
knee braces during May 2008.  A June 2008 treatment note 
indicates that the Veteran refused a left knee examination; 
however, he had an antalgic gait and was extremely 
demonstrative concerning pain.

The Veteran was afforded an additional VA examination during 
September 2008.  The examiner indicated that the Veteran used 
a brace for walking, intermittently but frequently.  The 
functional limitations on walking were up to one hour up to 1/4 
mile.  The Veteran indicated that he had giving way; 
instability; pain; stiffness; weakness; dislocation or 
subluxation one to three times per month; locking daily or 
more often; effusion; and severe weekly flare-ups of joint 
disease.  The Veteran indicated that he paced his activities 
during flare-ups; however, the examiner indicated that he 
could not comment on the additional loss of range of motion 
without seeing the Veteran during a reported flare-up.  The 
examiner indicated that the Veteran had an exaggerated pain 
response to walking.  

The Veteran's active range of motion was reported as 0 
degrees to 120 degrees with pain beginning at 0 degrees on 
extension and 100 degrees on flexion.  Passive range of 
motion was reported at 0 to 130 degrees.  The examiner 
indicated that there was no additional loss of motion on 
repetitive use from observation of the Veteran walking around 
the room; the Veteran was reported as not too willing to 
undergo repetitive exercises while on the examining table.  
On physical examination, the examiner indicated that the 
Veteran had no crepitation; no grinding; no instability; and 
no meniscus abnormality; however, he had tenderness over the 
patella.  There was no physical atrophy noted.  The examiner 
noted that the Veteran's subjective presentation was markedly 
disproportionate to his objective examination.  The examiner 
additionally noted that the Veteran answered in the 
affirmative for all knee symptoms which was quite unusual and 
further that the objective examination did not show 
confirmatory findings of the claimed symptoms with the 
exception of pain.  The Veteran had a March 2008 x-ray which 
indicated a negative examination of the left knee with no 
appreciable arthritic changes.  The examiner also indicated 
that the Veteran's left knee condition would cause 
significant occupational effects due to decreased mobility 
and pain with the resulting work problem being tardiness.     

As previously noted, the Veteran's left knee condition has 
been rated at 20 percent under Diagnostic Code 5010 from 
December 1, 2003 with a separate 10 percent under Diagnostic 
Code 5257 from April 28, 2005.  38 C.F.R. § 4.71a (2008).  
The Board notes that the December 2003 VA examination 
reported arthritis with a reduction in range of motion in his 
left knee.  Interestingly, subsequent radiographic studies 
have failed to reveal arthritis in that knee.  Considering 
Diagnostic Codes 5260 and 5261 for reduced range of motion, 
the evidence shows that the range of motion of the Veteran's 
left knee, including any limitation of motion due to pain, is 
currently at the noncompensable level during the entirety of 
the claims period.  SeeDeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thus, the Veteran is fully compensated for his 
subjective complaints as the objective findings do not 
support a compensable rating for limitation of motion.

The Board notes that the April 2005 VA examination is the 
first objective evidence of lateral instability.  The Board 
notes in this regard that the Veteran is currently being 
compensated at the 10 percent rate for slight instability.  
There is no indication that the Veteran's instability rises 
to the level of moderate.  Indeed, subsequent examinations 
have failed to reveal objective evidence of such.  Thus, a 
higher rating under Diagnostic Code 5257 is not warranted.  

The Board notes that precedent opinions of the VA's General 
Counsel have held that dual ratings may be given for a knee 
disorder, with one rating for instability (Diagnostic Code 
5257) and one rating for arthritis with limitation of motion 
(Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  
Another such opinion held that separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004.  In this case, the Veteran is receiving compensation 
for both instability and arthritis with limitation of motion 
pursuant to VAOPGCPREC 9-98 and 23-97.  Moreover, as the 
Veteran's limitation of extension and flexion are both at a 
noncompensable level, separate ratings are not warranted 
under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

In summary, the weight of the evidence demonstrates that the 
Veteran's objective residuals and subjective complaints 
regarding his left knee are adequately addressed by the 10 
and 20 percent disability ratings presently assigned, and 
that the criteria for a higher evaluation have not been more 
nearly approximated.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  However, there is 
no evidence that the Veteran suffers from dislocated 
semilunar cartilage or from malunion or nonunion of the tibia 
and fibula.  Thus, Diagnostic Codes 5258 and 5262 are not for 
application.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's knee.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative degenerative arthritis of the left knee is 
denied. 
 
Entitlement to a rating in excess of 10 percent for 
instability of the left knee is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


